Citation Nr: 0005247	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-40 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of hepatitis B.

2.  Entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable pursuant to the criteria of 38 C.F.R. 
§ 3.324 (1999).


INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1982.

The Board of Veterans' Appeals (Board) granted entitlement to 
service connection for residuals of hepatitis when it issued 
a decision in February 1998.

The current appeal arose from a March 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  


In March 1996 the RO implemented the Board's February 1998 
decision by reflecting residuals of hepatitis as service-
connected with assignment of a noncompensable evaluation, and 
denied entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable pursuant to the criteria of 38 C.F.R. 
§ 3.324.  Service connection has also been granted for 
postoperative lipomas of the abdomen.

In July 1997 the Board remanded the case to the RO for 
further development and adjudicative actions.

In February 1999 the RO affirmed the noncompensable 
evaluation for residuals of hepatitis B.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A November 1998 official independent examination for VA 
compensation purposes shows that the veteran is in a carrier 
state of hepatitis-B which in the opinion of the examiner 
reflects a fairly mild condition, and that his demonstrated 
impairment is not related to this carrier state.

2.  The service-connected postoperative lipomas on the 
abdomen and residuals of hepatitis-B are not productive of 
clear interference with normal employment,


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals of hepatitis-B have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7345 (1999).


2.  The criteria for a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable have not been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

However, in a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the appellant's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1999).

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities, a 10 percent 
disability rating is authorized, but not in combination with 
any other rating.  38 C.F.R. § 3.324.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999),

A noncompensable evaluation may be assigned for 
nonsymptomatic healed infectious hepatitis.  A 10 percent 
evaluation may be assigned for infectious hepatitis with 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent evaluation may be assigned for 
infectious hepatitis with minimal liver damage with 
associated fatigue, anxiety and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  Higher 
evaluations are assignable for moderate and marked liver 
damage.  38 C.F.R. § 4.114; Diagnostic Code 7345.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background

A review of the service medical records discloses that the 
veteran underwent surgical excision of three nodules from his 
abdomen showing lipomas in November 1978.  Service medical 
records are otherwise devoid of any subsequent documentation 
relating to abdominal lipomas.  In 1981 the veteran learned 
that he had hepatitis after donating blood.  The service 
medical records to include the separation examination are 
otherwise negative for any evidence of treatment for or 
residuals of hepatitis.

The November 1987 Diversified Laboratory Services, Inc. 
medical records show the veteran tested positive for the 
Hepatitis A antibody, the Hepatitis B Surface Antiglobulin, 
and the Hepatitis B Core Antibody, and the anti-HBE.  On 
physical examination it was reported that the veteran's liver 
was palpable at one centimeter.  It was noted that he did not 
have the stigmata of liver disease.

Also of record are VA treatment reports dated during the 
1990's and earlier.  The records contain no evidence of liver 
dysfunction or damage.

VA conducted an alimentary appendages medical examination of 
the veteran in August 1996.  He complained of feeling 
chronically tired, weak, and of severe fatigue.  He had 
gained about 100 pounds since he left the service in 1982.  
He slept excessively over the weekends and had headaches.  He 
denied any abdominal pain.  
The chief symptoms were malaise, generalized weakness, lack 
of energy with a tired feeling, excessive fatigue, and 
feverishness.  The examination diagnosis was chronic 
hepatitis-B.  

The examiner noted that the veteran's liver function tests 
and other laboratory studies were normal without any 
elevation of enzymes.  The scans done in 1995 and the 
ultrasound of the liver were normal without any focal or 
diffuse abnormalities.

An official fee basis examination of the veteran by an 
independent gastroenterologist for VA compensation purposes 
was conducted in November 1998.  The veteran was reported to 
be employed as a computer programmer.  The examiner reviewed 
the record and noted that based on his review, the veteran 
had consistently had normal liver enzymes and other 
laboratory studies.  In addition, he had had negative 
hepatitis-B viral DNA (deoxyribonucleic acid) studies.  
Notations had been made that the veteran was not thought to 
be a candidate for interferon therapy, and the examiner was 
in agreement.  The veteran had consistently had various 
systemic complaints, but the most pronounced was chronic mild 
fatigue.  The examiner recorded that the veteran had no 
sequelae of chronic liver disease, such as gastrointestinal 
bleeding, hepatic encephalopathy, ascites, edema and the 
like.

The examiner recorded that data had been provided and 
reviewed.  The veteran had undergone liver and spleen 
scanning which did not show any marked abnormalities to 
suggest chronic liver disease.  The diagnostic impression was 
chronic hepatitis-B carrier.  It was the examiner's opinion 
that the veteran's symptoms were not a reflection of his 
chronic hepatitis-B carrier status.  He appeared to be in a 
category of carrier state which reflected a fairly mild 
condition.  

Analysis

Initially the Board finds that the veteran's claims for an 
initial compensable evaluation for residuals of hepatitis-B 
and a separate compensable evaluation of 10 percent for his 
multiple service-connected disabilities evaluated as 
noncompensable are well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected residuals of hepatitis and service-
connected disabilities in general (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claims are well grounded.  King v. Brown, 5 
Vet. App. 19 (1993).

The Board is also satisfied that, as a result of the July 
1997 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

Residuals of hepatitis-B

The Board's review of the evidentiary record discloses that 
the veteran initially became aware that he was a carrier of 
the hepatitis germ after donating blood while on active duty.  
However, neither the service nor the post service medical 
documentation of record shows that he has any liver damage or 
any indication of residuals of hepatitis.  His status is 
merely that of a carrier with no pathological development of 
the disorder.  His current noncompensable evaluation reflects 
his correct clinical status.

The next higher evaluation of 10 percent under diagnostic 
code 7345 requires that the veteran have demonstrable liver 
damage.  As the Board noted earlier, this has not been shown 
by the evidentiary record.  The veteran's multiple complaints 
of disablement are not shown to be reflective of hepatitis.  
There exists no basis upon which to predicate assignment of a 
compensable evaluation.  Accordingly, there is no basis upon 
which to consider "staged" ratings.  Fenderson, supra.  No 
question has been presented as to which of two evaluations 
would more properly classify the severity of his hepatitis.  
38 C.F.R. § 4.7.

Separate compensable evaluation under 38 C.F.R. § 3.324

Service connection has been granted for abdominal lipomas and 
residuals of hepatitis-B.  Both of these disabilities are 
evaluated as noncompensable and neither has been shown to be 
of any ascertainable disablement.  Both disorders were 
reported in service, and the post service medical 
documentation of record is negative for any pathological 
development or disablement.  As such, the veteran's multiple 
service-connected disabilities which are evaluated as 
noncompensable are not shown to clearly interfere with his 
normal employability as a computer programmer.

Additional Matter

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO neither provided nor 
discussed the criteria for assignment of a compensable rating 
on an extraschedular basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
increased compensation benefits.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial compensable evaluation for 
residuals of hepatitis-B is denied.

Entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

